   Fill in this information to identify the case:

Debtor 1                 Christine R. Bates
                         _____________________________________________________________________


Debtor 2                 _____________________________________________________________________
(Spouse, if filing)

                                        Northern District of Alabama
United States Bankruptcy Court for the: ______________________________________________________________________________________________________

             1305317
Case number __________________________



 Official Form 410S1
 Notice of Mortgage Payment Change                                                                                                                     12/15

 If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
 debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
 as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
 Name of creditor:                                                                                                             6
                                                                                                   Court claim no. (if known): _______________________
 Wells Fargo Bank, N.A.




                                                                                                   Date of payment change:
                                                                                                   Must be at least 21 days after date
                                                                                                   of this notice                           04/01/2019
                                                                                                                                            _____________


                                                                                                  New total payment:
                                                                                                                                             464.70
                                                                                                                                            $________________
                                                                                                  Principal, interest, and escrow, if any
 Last 4 digits of any number you use to
 identify the debtor’s account:                                      8 ____
                                                                    ____ 4 ____
                                                                            1 ____
                                                                                9

   Part 1:            Escrow Account Payment Adjustment

  1.        Will there be a change in the debtor’s escrow account payment?

               No
            
            ✔   Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe the basis
                for the change. If a statement is not attached, explain why:



                                           133.48                                                                                 171.82
                Current escrow payment: $ _________________                                                 New escrow payment: $ _________________

  Part 2:             Mortgage Payment Adjustment

  2.        Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
            variable-rate account?
            
            ✔   No
               Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why:



                Current interest rate: __________________%                                      New interest rate: __________________%

                Current principal and interest payment: $ __________________                    New principal and interest payment: $ __________________

  Part 3:             Other Payment Change


       3.    Will there be a change in the debtor’s mortgage payment for a reason not listed above?
             ✔
                 No
                 Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                  (Court approval may be required before the payment change can take effect.)
                Reason for change:



                      Current mortgage payment: $ _________________                                New mortgage payment: $ _________________
 Official Form 410S1                                                    Notice of Mortgage Payment Change                                             page 1
            Case 13-05317-TOM13                           Doc        Filed 02/27/19 Entered 02/27/19 12:09:29                               Desc Main
                                                                     Document     Page 1 of 7
                     Christine R. Bates                                                                             1305317
      Debtor 1       ________________________________________________________                   Case number (if known) ______________________
                     First Name           Middle Name         Last Name




 Part 4:      Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone number.


 Check the appropriate box.

    
    ✔   I am the creditor.

       I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my knowledge,
 information, and reasonable belief.




     /s/Yadira P Delgado
      ______________________________________________________________
      Signature
                                                                                            02/27/2019
                                                                                      Date _______________




 Print:______________________________________________________________
        DELGADO,YADIRA P                                                               VP Loan Documentation
                                                                                      ____________________________________________________________
        First Name                Middle Name                 Last Name               Title


 Company Wells Fargo Bank, N.A.
         ____________________________________________________________

 Address    MAC N9286-01Y
            _____________________________________________________________
            Number                    Street

            1000 Blue Gentian Road
            _____________________________________________________________
            Address 2

             Eagan                                   MN      55121-7700
            _____________________________________________________________
              City                                               State     ZIP Code



                     800-274-7025                                                      NoticeOfPaymentChangeInquiries@wellsfargo.com
 Contact phone _________________________                                              ____________________________________________________________
                                                                                      Email




Official Form 410S1                                             Notice of Mortgage Payment Change                                               page 2

    Case 13-05317-TOM13                                 Doc   Filed 02/27/19 Entered 02/27/19 12:09:29                            Desc Main
                                                              Document     Page 2 of 7
                     UNITED STATES BANKRUPTCY COURT
                                                       Northern District of Alabama


                                                   Chapter 13 No. 1305317
                                                   Judge: Tamara O Mitchell

In re:
Christine R. Bates
                                          Debtor(s).

                                          CERTIFICATE OF SERVICE
I hereby certify that this Notice, including all attachments, is being served on or before February 28, 2019 via filing with the US
Bankruptcy Court's CM ECF system and/or by mailing or providing a copy of this document to a vendor for mailing: By U.S. Postal
Service First Class Main Postage Prepaid


Debtor:                             By U.S. Postal Service First Class Mail Postage Prepaid
                                    Christine R. Bates
                                    5616 Ave. O

                                    Birmingham AL 35208



                                    By U.S. Postal Service First Class Mail Postage Prepaid
                                    N/A




Debtor’s Attorney:                  By U.S. Postal Service First Class Mail Postage Prepaid
                                    Audeh Edward Fawwal
                                    Attorney
                                    312 North 18th Street

                                    Bessemer AL 35020


                                    By U.S. Postal Service First Class Mail Postage Prepaid
                                    N/A




Trustee:                            By U.S. Postal Service First Class Mail Postage Prepaid
                                    Bradford W. Caraway
                                    Chapter 13 Standing Trustee
                                    P O Box 10848

                                    Birmingham AL 35202-0848

                                                           _______________________________________________
                                                           /s/Yadira P Delgado
                                                           VP Loan Documentation
         Case 13-05317-TOM13              Doc     FiledWells
                                                        02/27/19
                                                             Fargo Bank,Entered
                                                                         N.A.   02/27/19 12:09:29              Desc Main
                                                  Document         Page 3 of 7
                                                                                        Escrow Review Statement
                                 Return Mail Operations
                                                                                        For informational purposes only
                                 PO Box 14547
                                 Des Moines, IA 50306-4547                              Statement Date:                              February 11, 2019
                                                                                        Loan number:
                                                                                        Property address:
                                                                                            5616 AVENUE O
                                                                                            BIRMINGHAM AL 35208-4324



                                                                                        Customer Service
                                                                                             Online                          Telephone
                                                                                             wellsfargo.com                  1-800-340-0473
          CHRISTINE B JOHNSON
                                                                                             Correspondence                  Hours of operation
          5616 AVENUE O                                                                      PO Box 10335                    Mon - Fri 7 a.m. - 7 p.m. CT
          BIRMINGHAM AL 35208-4324                                                           Des Moines, IA 50306
                                                                                             To learn more, go to:
                                                                                             wellsfargo.com/escrow


                                                                                               We accept telecommunications relay service calls



PLEASE NOTE: If you are presently seeking relief (or have previously been granted
relief) under the United States Bankruptcy Code, this statement is being sent to you
for informational purposes only. The summaries below are based on the terms of the
loan and are provided for informational purposes only.

These amounts are governed by the terms of the loan unless otherwise reduced by an
order of the bankruptcy court. Because the amounts billed for the escrow items can
change over time, we review the escrow account at least once per year to ensure there
will be enough money to make these payments. Once the review is complete, we send
the escrow review statement, also known as the escrow account disclosure statement.
                                                                                         The escrow account has an overage of
Here’s what we found:                                                                                 $101.63
  • Required minimum balance: The escrow account balance is projected to be
     above the required minimum balance. This means there is an overage.

If payments required under the bankruptcy plan have not been made, any escrow
overage will be held in the escrow account.

  • Payments: As of the April 1, 2019 payment, the contractual portion of the
     escrow payment increases.



  Part 1 - Mortgage payment
   New Payment                   The new total payment will be $464.70
                                  Previous payment through New payment beginning with
                                  03/01/2019 payment date   the 04/01/2019 payment

 Principal and/or interest                  $292.88                   $292.88                        No action required
 Escrow payment                             $133.48                   $171.82
                                                                                         Starting April 1, 2019 the new contractual
 Total payment amount                      $426.36                  $464.70              payment amount will be $464.70




See Page 2 for additional details.




       Case 13-05317-TOM13                     Doc      Filed 02/27/19 Entered 02/27/19 12:09:29                             Desc Main
                                                        Document     Page 4 of 7
                                                                                                                                               Page 2 of 3
                                                                                                                       Loan Number:


    Part 2 - Payment calculations
You have an overage of $101.63. For the past review period, the projected amount of your escrow items was $2,061.77. For the coming year, the
projected amount to be paid from your escrow is $2,061.77.

How was the escrow payment calculated?
To determine the escrow payment, we add the projected escrow items to be paid over the next 12 months. We base these projected amounts on any
escrow items that may have been paid in the past and any future anticipated payments to be made. We then divide the amounts by 12 payments to
determine the escrow amount.

The chart below includes any actual escrow disbursements as well as any shortage that may have been identified for the past three analysis periods up
through the date of the analysis.



Escrow comparison

                                                                                                                                        New monthly
                                   04/16 - 03/17     04/17 - 03/18       04/18 - 02/19    04/19 - 03/20
                                                                                                                       # of               escrow
                                     (Actual)          (Actual)            (Actual)        (Projected)
                                                                                                                      months              amount

Property taxes                             $887.57           $997.77           $997.77          $997.77        ÷         12       =            $83.15
Property insurance                        $604.00              $0.00         $1,064.00        $1,064.00        ÷         12       =           $88.67
Total taxes and insurance                $1,491.57           $997.77         $2,061.77        $2,061.77        ÷         12       =           $171.82

Total escrow                             $1,491.57           $997.77         $2,061.77        $2,061.77                                       $171.82


Projected escrow account activity over the next 12 months
To determine if there will be a shortage or overage in the account, we calculate whether the amount of the lowest projected escrow balance will be
greater or less than the required minimum balance. This is determined by subtracting the required minimum balance from the lowest projected
balance. If the outcome is positive, there is an overage. If it is negative, there is a shortage. The calculation is below:


                                                                                                   (Calculated in Part 3 - Escrow account projections
Lowest projected escrow balance February, 2020                                  $445.27            table)

Minimum balance for the escrow account†                              -          $343.64            (Calculated as: $171.82 X 2 months)


Escrow overage                                                       =          $101.63


†
 The minimum balance includes a cash reserve to help cover any increase in taxes and/or insurance. To calculate the cash reserve for the escrow
account, we add the yearly escrow payments, and divide by 12. We take this amount and multiply it by 2 as allowed by state laws and/or the mortgage
contract to determine the cash reserve.


Important messages
Act now - purchase your own insurance policy
Our records show that the insurance policy was obtained by Wells Fargo. Please understand that this policy only covers the structure and/or
improvements, but does not cover liability or any personal property. For this reason, consider purchasing a policy of your choosing - it may lower the
costs and give options for more coverage. If you sent us proof of a purchased policy, please disregard this message. If you have questions or are having
trouble paying for the insurance policy, call us at the number on the first page of this statement.




      Case 13-05317-TOM13                     Doc       Filed 02/27/19 Entered 02/27/19 12:09:29                                Desc Main
                                                        Document     Page 5 of 7
                                                                                                                                                               Page 3 of 3
                                                                                                                                   Loan Number:



  Part 3 - Escrow account projections
Escrow account projections from April, 2019 to March, 2020
                                            What we
              Payments to                   expect to                                                                     Projected escrow        Balance required
Date            escrow                       pay out         Description                                                      balance              in the account
Mar 2019                                                     Starting balance                                                    $617.02                     $515.39
Apr 2019              $171.82                     $0.00                                                                          $788.84                     $687.21
May 2019              $171.82                     $0.00                                                                          $960.66                     $859.03
Jun 2019              $171.82                     $0.00                                                                         $1,132.48                   $1,030.85
Jul 2019              $171.82                     $0.00                                                                        $1,304.30                    $1,202.67
Aug 2019              $171.82                     $0.00                                                                         $1,476.12                   $1,374.49
Sep 2019              $171.82                     $0.00                                                                         $1,647.94                   $1,546.31
Oct 2019              $171.82                     $0.00                                                                         $1,819.76                   $1,718.13
Nov 2019              $171.82                    $997.77     JEFFERSON-BIRMINGHAM (6)                                            $993.81                     $892.18
Dec 2019              $171.82                     $0.00                                                                         $1,165.63                   $1,064.00
Jan 2020              $171.82                     $0.00                                                                         $1,337.45                   $1,235.82
Feb 2020              $171.82                  $1,064.00     AMERICAN SECURITY GROUP                                            $445.27                     $343.64
Mar 2020              $171.82                     $0.00                                                                          $617.09                     $515.46

Totals           $2,061.84                     $2,061.77



  Part 4 - Escrow account history
Escrow account activity from April, 2018 to March, 2019
                      Deposits to escrow                       Payments from escrow                                                         Escrow balance
   Date      Actual      Projected Difference              Actual   Projected Difference                Description             Actual         Projected Difference
Apr 2018                                                                                            Starting Balance            $1,643.87        $400.45        $1,243.42
                                                                                                    AMERICAN SECURITY GROUP
Apr 2018        $0.00            $133.48      -$133.48     $1,064.00            $0.00   $1,064.00                                 $579.87        $533.93          $45.94

May 2018      $248.58            $133.48        $115.10       $0.00             $0.00      $0.00                                  $828.45        $667.41          $161.04

Jun 2018       $124.29           $133.48         -$9.19       $0.00             $0.00      $0.00                                  $952.74        $800.89          $151.85

Jul 2018       $257.77           $133.48       $124.29        $0.00             $0.00      $0.00                                 $1,210.51       $934.37          $276.14

Aug 2018       $133.48           $133.48         $0.00        $0.00             $0.00      $0.00                                $1,343.99       $1,067.85         $276.14

Sep 2018        $0.00            $133.48      -$133.48        $0.00             $0.00      $0.00                                $1,343.99       $1,201.33        $142.66

Oct 2018      $400.44            $133.48       $266.96        $0.00             $0.00      $0.00                                $1,744.43       $1,334.81        $409.62
                                                                                                    JEFFERSON-BIRMINGHAM (6)
Nov 2018        $0.00            $133.48      -$133.48       $997.77        $997.77        $0.00                                  $746.66        $470.52          $276.14

Dec 2018        $0.00            $133.48      -$133.48        $0.00             $0.00      $0.00                                  $746.66        $604.00         $142.66

Jan 2019        $0.00            $133.48      -$133.48        $0.00             $0.00      $0.00                                  $746.66        $737.48            $9.18

Feb 2019      $800.88            $133.48       $667.40     $1,064.00       $604.00       $460.00    AMERICAN                      $483.54        $266.96         $216.58
(estimate)                                                                                          SECURITY GROUP

Mar 2019       $133.48           $133.48         $0.00        $0.00             $0.00      $0.00                                  $617.02        $400.44         $216.58
(estimate)

Totals       $2,098.92          $1,601.76      $497.16     $3,125.77       $1,601.77    $1,524.00




Wells Fargo Home Mortgage is a division of Wells Fargo Bank, N.A. ©2018 Wells Fargo Bank, N.A. All rights
reserved. NMLSR ID 399801 4/18


         Case 13-05317-TOM13                      Doc       Filed 02/27/19 Entered 02/27/19 12:09:29                                          Desc Main
                                                            Document     Page 6 of 7
Case 13-05317-TOM13   Doc   Filed 02/27/19 Entered 02/27/19 12:09:29   Desc Main
                            Document     Page 7 of 7
